Mr. Justice McSukely delivered the opinion of the court. Abstract of the Decision. Vagrancy, § 1*—when evidence insufficient to sustain conviction. Under the Vagrancy Act (Criminal- Code, ch. 38, sec. 270, J. & A. If 3962) an essential ingredient of the offense is that the person charged shall have “no lawful means of support” and shall be “habitually found prowling around any steamboat landing, railroad depot * * * store, shop or crowded thoroughfare, car or omnibus,” etc., hence where three police officers testified that defendant was a thief, but as to whether he had any lawful means of support they had no knowledge, there being no evidence that he was habitually found prowling about any of the places named, and defendant’s evidence showed' that he lived with his wife, children and mother, had been employed as a railroad laborer for several months preceding his arrest, had worked until noon on the day of his arrest and was arrested while sitting, in a cigar store about four o’clock in the afternoon, the evidence was held insufficient to sustain a conviction.